Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising receiving a first user selection to navigate to a first group of media assets, in response to receiving the first user selection: retrieving, from a database containing media asset identifiers associated with groups of media assets, a first plurality of media asset identifiers corresponding to the first group of media assets, storing in a local storage device respective detailed information retrieved from a remote server for each of the first plurality of media asset identifiers, receiving a second user selection to navigate to a second group of media assets, and in response to receiving the second user selection: retrieving, from the database containing media asset identifiers associated with groups of media assets, a second plurality of media asset identifiers corresponding to the second group of media assets, determining, by comparing a first respective entry in the database for each media asset identifier of the first plurality of media asset identifiers with a second respective entry in the database for each media asset identifier of the second plurality of media asset identifiers: a first subset of media asset identifiers, the first subset comprising each media asset identifier of the second plurality of media asset identifiers where data in the first respective entry matches data in the second respective entry, and a second subset of media asset identifiers, the second subset comprising each media asset identifier of the second plurality of media asset identifiers where data in the first respective entry does not match data in the second respective entry, retrieving detailed information for each media asset identifier in the subset of media asset identifiers from the local storage device, in response to retrieving the detailed information for each media asset identifier in the first subset of media asset identifiers, displaying the retrieved detailed information for each media asset identifier in the first subset of media asset identifiers and an indicator for each media asset identifier in the second subset of media asset identifiers, the indicator for each media asset identifier in the second subset of media asset identifiers indicating that detailed information is being retrieved for the corresponding media asset identifier in the second subset of media asset identifiers, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/05/2022